Citation Nr: 0031727	
Decision Date: 12/06/00    Archive Date: 12/12/00

DOCKET NO.  99-16 363	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Whether new and material evidence has been submitted 
sufficient to reopen a claim of entitlement to service 
connection for hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. McBrine, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1953 to 
January 1956.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1999 decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Hartford, 
Connecticut which found that new and material evidence had 
not been submitted sufficient to reopen the veteran's claim 
of entitlement to service connection for hearing loss.  A 
notice of disagreement was received in June 1999.  A 
statement of the case was issued in July 1999.  A substantive 
appeal was received from the veteran in July 1999. 

The Board notes that the veteran's representative's statement 
dated May 2000 characterizes the issue before the Board as 
including a claim as to whether new and material evidence has 
been submitted sufficient to reopen a claim for tinnitus.  
The Board notes that the veteran's claim for increased 
hearing loss, dated February 1999, makes no mention of a 
claim for tinnitus, and service connection for tinnitus was 
not considered in the RO decision dated June 1999.  
Nevertheless, the Board construes the representative's 
statement of May 2000 as an application to reopen the 
veteran's claim for service connection for tinnitus.  As 
such, this issue is referred to the RO for appropriate 
action.


FINDINGS OF FACT

1. The Board, in a decision dated January 1998, denied the 
veteran service connection for hearing loss.  This was a 
final disallowance of this claim.

2. Evidence received since the January 1998 decision is so 
significant that it must be considered (with the other 
evidence of record) to fairly decide the merits of the 
veteran's claim of service connection for hearing loss.


CONCLUSIONS OF LAW

1. A January 1998 Board decision which denied service 
connection for hearing loss is a final decision.  
38 U.S.C.A. § 7104 (West 1991 & Supp. 2000); 38 C.F.R. 
§§ 3.104(a), 20.302, 20.1103 (2000).

2. Evidence submitted in support of the veteran's attempt to 
reopen his claim of entitlement to service connection for 
hearing loss is new and material, and this claim is 
reopened.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. §  
3.156(a) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In an October 1957 decision, the RO denied the veteran 
entitlement to service connection for hearing loss.  The RO 
denied the veteran entitlement because, although there was 
evidence that the veteran suffered from some hearing loss, 
there was no evidence that his hearing loss was incurred or 
aggravated in service.

The Board, in a January 1998 decision, found that new and 
material evidence had not been submitted sufficient to reopen 
the veteran's claim of entitlement to service connection for 
hearing loss and tinnitus.  This decision was based on the 
Board's finding that the newly submitted evidence received 
was not significantly probative of the issue of inservice 
incurrence of hearing loss and tinnitus, and did not provide 
a reasonable basis for a changed outcome with regard to the 
veteran's claim.

As a timely appeal of this adverse action was not submitted, 
the Board concludes that it is final based on the evidence 
then of record.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. 
§§ 3.104(a), 20.302, 20.1103 (2000).  However, the law and 
regulations provide that if new and material evidence has 
been presented or secured with respect to a claim which has 
been disallowed, the claim may be reopened and the former 
disposition reviewed.  38 U.S.C.A. § 5108 (West 1991); 38 
C.F.R. 
§ 3.156(a) (2000).

"New and material" evidence is evidence not previously 
submitted, not cumulative or redundant, and which by itself, 
or along with evidence previously submitted, is so 
significant that it must be considered to fairly decide the 
merits of the claim.  38 C.F.R. § 3.156 (a) (2000).

Furthermore, the Court has stated that in determining whether 
the evidence is new and material, the credibility of the 
newly presented evidence is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510 (1992).  The Board is required to 
give consideration to all of the evidence received since the 
last disallowance of this claim on any basis, in this case, 
since the Board decision dated January 1998.

The new evidence submitted includes the reports of a private 
audiogram dated February 1999, a letter from a licensed 
audiologist who examined the veteran, dated February 1999, 
and the report of an audiogram and letter from a private 
doctor, dated February 2000.  (It is noted that the veteran 
waived consideration of the February 2000 evidence by the RO 
in a February 2000 statement.)  Of particular note is the 
statement from the private doctor of the veteran, dated 
February 2000, in which the doctor indicates that the 
veteran's hearing loss is consistent with both presbycusis 
and noise induced hearing loss while in service.  The doctor 
indicated that he had no way of determining which of these 
factors caused the veteran's hearing loss.

The Board finds that new and material evidence has been 
presented sufficient to reopen the claim of entitlement to 
service connection for hearing loss.  In particular, the 
statement from the veteran's doctor, dated February 2000, is 
considered significant and credible.  Justus.  Therefore, 
this claim is reopened.


ORDER

New and material evidence having been submitted, the 
veteran's claim for entitlement to service connection for 
hearing loss is reopened; to this extent only, the veteran's 
claim is granted.


REMAND

At this time, the Board is of the opinion that it would be 
premature to decide this issue.  Mindful of its duty to 
assist the veteran, the Board believes that a medical 
examination would be useful to determine whether the 
veteran's hearing loss is related to his service.  Further, 
prior correspondence from the veteran seems to indicate that 
there are other records of the veteran being treated for 
hearing loss available, both by private doctors and at VA 
medical centers.  See Bell v. Derwinski, 2 Vet. App. 611 
(1992).  As such, the RO should obtain these records and 
associate them with the claims file.

As such, this claim is REMANDED to the RO for the following 
action:

1. The RO should contact both the West 
Haven and Newington VA hospitals to 
obtain any records of treatment of the 
veteran for hearing loss at those 
facilities that are not already of 
record.  The RO should also contact 
the American Airlines medical 
department, in an attempt to obtain 
the records of the veteran's treatment 
for hearing loss by his employer.  The 
RO should also inquire as to whether 
there is any evidence from the 
veteran's worker's compensation claim 
dated 1986, and should acquire that 
information if possible.  The RO 
should further ask the veteran to 
provide the RO with information 
regarding any evidence of current or 
past treatment for his hearing loss 
that has not already been made part of 
the record, and should assist him in 
obtaining such evidence.  The veteran 
should be given the requisite 
opportunity to respond to the RO's 
communications, and any additional 
evidence received should be associated 
with the claims folder.  

2. Thereafter, a VA examination should be 
scheduled in order to determine the 
nature and extent of the veteran's 
hearing loss.  The claims folder, and 
a copy of this remand, should be made 
available to the examiner for review 
prior to the examination.  The 
examiner should offer an opinion, with 
respect to the veteran's hearing loss, 
as to whether it is as least as likely 
as not that his hearing loss was 
incurred in or aggravated by his 
service.  Specific reasons should be 
given for this opinion.

3. Thereafter, the RO should re-
adjudicate this claim, mindful of the 
new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  If 
any benefit sought by the veteran 
remains denied, he and his 
representative should be provided with 
a supplemental statement of the case, 
and given the opportunity to respond 
within the applicable time.  
Thereafter, the claims file should be 
returned to the Board for further 
appellate review.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 

directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.




		
	LAWRENCE M. SULLIVAN 
	Veterans Law Judge
	Board of Veterans' Appeals

 


- 7 -


